Citation Nr: 1815829	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-43 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a back injury.

2. Entitlement to service connection for Parkinson's disease with dementia.

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for tinnitus.

7. Entitlement to service connection for a cervical condition.

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

9. Entitlement to an automobile or other conveyance and adaptive equipment or adaptive equipment only.

10. Entitlement to service connection for special monthly compensation based on the need for aid and attendance or on being housebound.

11. Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Robert Goss, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  The Veteran's advanced age and ill health dictates that the case should be handled expeditiously.

The Veteran served on active duty from to June 1945 to November 1946 and from January 1950 to July 1968.  The Veteran had many years of overseas service during World War II, the Korean War, and the Vietnam War, and was awarded numerous decorations during his lengthy and honorable service

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2014 and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Paul, Minnesota, and Houston, Texas.  The Houston RO is currently the Agency of Original Jurisdiction (AOJ) for this case.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board determines that remand for a further opportunity of a Decision Review Officer (DRO) hearing is warranted, pursuant to 38 C.F.R. § 20.1304(b) (2017).  The Veteran's long and meritorious service should at the least merit fulfilling this request.  Relevant details follow.

By an August 2016 VA Form 9 the Veteran's authorized representative requested a DRO hearing but not a Board hearing.  The Veteran was appropriately notified of a DRO hearing scheduled for October 2016.  In October 2016 approximately two weeks prior to the scheduled DRO hearing the representative requested rescheduling of that hearing.  By a November 2016 VA Form 9 the authorized representative requested a DRO hearing as well as a Board videoconference hearing.  A November 2016 Travel Board hearing was scheduled, but was cancelled by the Veteran or his representative.  

A November 2016 RO letter to the Veteran and his representative informed that a DRO hearing was rescheduled for January 2017.  The Veteran failed to appear for that hearing.  There is no indication that the Veteran or his authorized representative timely requested rescheduling of that hearing prior to certification of the case to the Board in October 2017.  

Subsequent to that certification, the Veteran's authorized representative by a November 2017 facsimile submission to the Board asserted that the RO "failed to provide the DRO hearing requested numerous times, prior to returning this case to the Board."  However, the record does not document numerous unaddressed requests.  
A requested Travel Board hearing in November 2017 was cancelled.  It was unclear from the record whether a DRO hearing was still desired, particularly in light of the Veteran's advanced dementia.  The Veteran's authorized representative was accordingly contacted in February 2018, and he confirmed that a DRO hearing was still desired.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Afford the Veteran a DRO hearing at the earliest opportunity.  

2. Thereafter, appealed issues not resolved to the Veteran's satisfaction should be addressed by a supplemental statement of the case and then returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




